           Case 1:21-cv-07044-LTS Document 2 Filed 08/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MUJAHID NASIRUDDIN,

                             Plaintiff,                             21-CV-7044 (LTS)

                     -against-                        ORDER DIRECTING PAYMENT OF FEES
                                                       OR IFP APPLICATION AND PRISONER
UNITED STATES OF AMERICA,                                       AUTHORIZATION

                             Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, currently incarcerated in F.C.I. Otisville, brings this action pro se. To proceed

with a civil action in this Court, a prisoner must either pay $402.00 in fees – a $350.00 filing fee

plus a $52.00 administrative fee – or, to request authorization to proceed in forma pauperis

(IFP), that is, without prepayment of fees, submit a signed IFP application and a prisoner

authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP application, the

Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee in installments

deducted from the prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed

in this Court without prepayment of fees must therefore authorize the Court to withdraw these

payments from his account by filing a “prisoner authorization,” which directs the facility where

the prisoner is incarcerated to deduct the $350.00 filing fee 1 from the prisoner’s account in

installments and to send to the Court certified copies of the prisoner’s account statements for the

past six months. See 28 U.S.C. § 1915(a)(2), (b).

       Plaintiff submitted the complaint without the filing fees or a completed IFP application

and prisoner authorization. Within thirty days of the date of this order, Plaintiff must either pay


       1
         The $52.00 administrative fee for filing a federal civil action does not apply to persons
granted IFP status under 28 U.S.C. § 1915.
             Case 1:21-cv-07044-LTS Document 2 Filed 08/20/21 Page 2 of 2




the $402.00 in fees or submit the attached IFP application and prisoner authorization forms. If

Plaintiff submits the IFP application and prisoner authorization, they should be labeled with

docket number 21-CV-7044 (LTS). 2

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, this action

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, this action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       August 20, 2021
             New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




         2
          Plaintiff is cautioned that if a prisoner files a federal civil action or appeal that is
dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
may be granted, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives
three “strikes” cannot file federal civil actions IFP as a prisoner, unless he is under imminent
danger of serious physical injury, and he must pay the filing fees at the time of filing any new
action.

                                                  2
